DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “a brake friction pair” is indefinite because claim 1 previously recites a brake friction pair.  Therefore, it is unclear whether the “brake friction pair” recited in claim 6 is the same element as the “brake friction pair” recited in claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungbecker et al. (US 6,752,249).
Regarding claim 1, Jungbecker discloses a motor-driven friction braking device for a rail vehicle (see Abstract; FIG. 1), consisting of a torque motor (10), an electromagnetic brake (35, 36, 37, 44, 45), a nut (16), a screw (13, 19, 21, 22, 31, 32, 33, 51) and a brake friction pair (4, 5), wherein the torque motor comprises a torque motor rotor (11) and a torque motor body (9); the torque motor is of a hollow structure (see FIG. 1); the screw is inserted into the hollow part of the torque motor and is coaxially and fixedly connected to the motor (see FIG. 1); the screw is sleeved with the nut and is in non-self-locking threaded connection with the nut (see col. 6, lines 35-49); one end of the nut is connected to the brake friction pair (see FIG. 1); the electromagnetic brake sleeves the screw (see FIG. 1); the torque motor rotor generates a braking torque which is transmitted to the braking friction pair through the screw and the nut in sequence to achieve braking (see col. 6, lines 35-49).
Regarding claim 2, Jungbecker discloses that the torque motor is a hollow torque motor (see FIG. 2); the torque motor rotor is coaxially and fixedly connected to the screw (see FIG. 1); when the torque motor rotor rotates forward, an adjustable torque is output to the screw to implement braking (see col. 6, lines 35-49); when the torque motor rotor rotates reversely, releasing is implemented (see col. 6, lines 50-56).
Regarding claim 3, Jungbecker discloses that the screw is in non-self-locking threaded connection with the nut (see col. 6, lines 35-49); and the nut converts a rotational motion of the screw into an axial motion and outputs an axial thrust (see col. 6, lines 35-49).
Regarding claim 4, Jungbecker discloses that when the electromagnetic brake is de-energized, the electromagnetic brake is actuated and cannot rotate freely (see col. 6, lines 40-44); when the electromagnetic brake is energized, the screw is disengaged from the electromagnetic brake and can rotate freely (see col. 6, lines 53-56).
see col. 6, lines 35-49), and then the torque motor is stopped to maintain the thrust of the nut (see col. 6, lines 35-49).
Regarding claim 6, Jungbecker discloses a braking method for the motor-driven friction braking device for the rail vehicle according to claim 1 (see col. 6, lines 35-56), wherein when the torque motor rotor rotates forward, a desired braking torque is generated (see col. 6, lines 35-56), and the electromagnetic brake and the screw are electrically separated (see col. 6, lines 35-56); the torque motor rotor drives the screw to rotate, and the screw rotates to drive the nut to make a translational motion, resulting in an axial motion (see col. 6, lines 35-56); a brake friction pair installed on one end of the nut generates a brake clamping force (see col. 6, lines 35-56); if the electromagnetic brake is powered off, the electromagnetic brake will lock the screw and the braking force will be maintained (see col. 6, lines 35-56); when the torque motor rotor rotates reversely, the nut makes a translational motion reversely, and the brake friction pair is released (see col. 6, lines 35-56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 6,315,086) in view of Kollaard et al. (US 2006/0032712).
Regarding claim 1, Schmitt discloses a motor-driven friction braking device for a rail vehicle (see Abstract; FIG. 1), consisting of a torque motor (6), a nut (11), a screw (16) and a brake friction pair (4, 5), wherein the torque motor comprises a torque motor rotor (10) and a torque motor body (9); the torque motor is of a hollow structure (see FIG. 1); the screw is inserted into the hollow part of the torque motor and is coaxially and fixedly connected to the motor (see FIG. 1); the screw is sleeved with the nut (see FIG. 1); one end of the nut is connected to the brake friction pair (see FIG. 1); the torque motor rotor generates a braking torque which is transmitted to the braking friction pair through the screw and the nut in sequence to achieve braking (see FIG. 1, col. 2, line 63-67).
Schmitt does not disclose an electromagnetic brake, does not disclose a non-self-locking threaded connection with the nut, and does not disclose that the electromagnetic brake sleeves the screw.
Kollaard teaches an electromagnetic brake (see Abstract, FIG. 1) comprising a screw (26), a nut (5), the screw having a non-self-locking threaded connection with the nut (see e.g. ¶¶ 0030, 0031), an electromagnetic brake (41, 44) that sleeves the screw (see FIG. 1).
It would have been obvious to combine the non-self locking thread and electromagnetic brake of Kollaard with the device of Schmitt to provide a parking brake functionality without the use of constant energy usage, and additionally avoid over-torquing of a locking thread that would prevent release of the brake.   
Regarding claim 2, Schmitt discloses that the torque motor is a hollow torque motor (see FIG. 1); the torque motor rotor is coaxially and fixedly connected to the screw (see FIG. 1); when the torque see FIG. 1, col. 2, line 48 to col. 3, line 44); when the torque motor rotor rotates reversely, releasing is implemented (see FIG. 1, col. 2, line 48 to col. 3, line 44).
Regarding claim 3, Schmitt discloses that the nut converts rotational motion of the screw into an axial motion and outputs an axial thrust (see FIG. 1, col. 2, line 48 to col. 3, line 44).  Kollaard teaches that the screw is in non-self-locking threaded connection with the nut (see e.g. ¶¶ 0030, 0031); 
Regarding claim 4, Kollaard teaches that when the electromagnetic brake is de-energized, the electromagnetic brake is actuated and cannot rotate freely (see ¶ 0030, 0031); when the electromagnetic brake is energized, the screw is disengaged from the electromagnetic brake and can rotate freely (see ¶ 0030).
Regarding claim 5, Kollaard teaches that after the braking force is applied, the electromagnetic brake is powered off to lock the screw (see ¶ 0031), and then the torque motor is stopped to maintain the thrust of the nut (see ¶ 0031).
Regarding claim 6, Kollaard teaches a braking method for the motor-driven friction braking device for the rail vehicle according to claim 1 (see ¶¶ 0030, 0031), wherein when the torque motor rotor rotates forward, a desired braking torque is generated (see ¶¶ 0030, 0031), and the electromagnetic brake and the screw are electrically separated (see ¶¶ 0030, 0031); the torque motor rotor drives the screw to rotate, and the screw rotates to drive the nut to make a translational motion, resulting in an axial motion (see ¶¶ 0030, 0031); a brake friction pair installed on one end of the nut generates a brake clamping force (see ¶¶ 0030, 0031); if the electromagnetic brake is powered off, the electromagnetic brake will lock the screw and the braking force will be maintained (see ¶¶ 0030, 0031); when the torque motor rotor rotates reversely, the nut makes a translational motion reversely, and the brake friction pair is released (see ¶¶ 0030, 0031).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/643,537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features recited in claims 1-6 are recited in claims 1-12 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/643,541 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features recited in claims 1-6 are recited in claims 1-7 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

June 5, 2021